DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed U.S. Provisional Application No. 62/814,926 (filed on 03/07/2019) under 35 U.S.C. 119(e) is acknowledged.

	
Claim Objections

Claims 2 and 5 are objected to because of the following informalities that requires appropriate corrections:
In claim 2, line 2, the limitation “confronting surfaces of a fixedly-intermitted outer body and cartridge body” should read “confronting surfaces of the fixedly-intermitted outer body and the cartridge body”.
In claim 2, line 4 “the outer body and cartridge body” should read “the outer body and the cartridge body”.
In claim 5, line 2, the limitation “the high pressure reservoir” should read “the high pressure chamber”.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Nakakubo et al. (U.S. Patent 5,709,625A hereinafter referred to as “Nakakubo”).

In regards to claim 1, Nakakubo teach (Figures 1-4) a sealed tensioner (tensioner 10) comprising: an outer body (housing 14) having a first bore (hollow inner cavity of the housing 14); a cartridge body (cylinder 16) received in the first bore (hollow inner cavity of the housing 14); the cartridge body (cylinder 16) having a second bore (hollow inner cavity of the cylinder 16); a piston (piston rod 18) carried in the second bore (hollow inner cavity of the cylinder 16) and biased (by spring 36) to an extended state (in an outward direction); a check valve (check 

In regards to claims 4-5, Nakakubo teach all intervening claim limitations as shown above. Nakakubo further teach (Figures 1-4), the low pressure reservoir (low pressure chamber 26) being defined at least in part by an inner wall of the outer body (inner cylindrical wall of the housing 14) and an outer wall of the cartridge body (outer cylindrical wall of the cylinder 16); the inner wall (inner cylindrical wall of the housing 14) and outer wall (outer cylindrical wall of the cylinder 16) confronting each other to at least partly define the low pressure reservoir (low pressure chamber 26) (figure 1 clearly illustrate, the inner cylindrical wall of the housing 14 and the outer cylindrical wall of the cylinder 16 defining the low pressure chamber 26); the cartridge body (cylinder 16) having at least one passage (oil passage/ grooves 34) for fluid travel between the low pressure reservoir (low pressure chamber 26) and the high pressure chamber (high pressure oil chamber 20); and the outer body (housing 14) lacking passages for fluid travel (figure 1 clearly illustrate, the housing 14 having no passages, pathways, grooves, or channels for fluid to travel through).

In regards to claims 7-8, Nakakubo teach all intervening claim limitations as shown above. Nakakubo further teach (Figures 1-4), fluid in the low pressure reservoir (low pressure chamber 26) compressing the air pocket when the piston (piston rod 18) is in the midst of moving to a retracted state (in a rearward direction); and a clearance (gap/ clearance between the cylinder 16 and the piston rod 18, as disclosed in Col. 2, line 57 - Col. 3, line 41) residing between the cartridge body (cylinder 16) and the piston (piston rod 18); wherein, fluid in the high pressure chamber (high pressure oil chamber 20) travels to the low pressure reservoir (low pressure chamber 26) via the clearance (gap/ clearance between the cylinder 16 and the piston rod 18) when the piston (piston rod 18) is in the midst of moving to a retracted state (in a rearward direction).

Claims 1-2, 4, and 7 are additionally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takano et al. (European Patent Application EP2514996A1 hereinafter referred to as “Takano”).

In regards to claim 1, Takano teach (Figures 1-3) a sealed tensioner (hydraulic auto-tensioner illustrated in figure 1) comprising: an outer body (cylinder 11) having a first bore (hollow inner cavity of the cylinder 11); a cartridge body (valve sleeve 12) received in the first bore (hollow inner cavity of the cylinder 11); the cartridge body (valve sleeve 12) having a second bore (hollow inner cavity of the valve sleeve 12); a piston (plunger 19 with the push rod 16) carried in the second bore (hollow inner cavity of the valve sleeve 12) and biased (by plunger spring 23) to an extended state (in an outward direction); a check valve (check valve 25) situated 

In regards to claims 2, 4, and 7, Takano teach all intervening claim limitations as shown above. Takano further teach (Figures 1-3), the low pressure reservoir (reservoir chamber 21) being established by confronting surfaces of the fixedly-interfitted outer body (inner cylindrical surface of the cylinder 11) and the cartridge body (outer cylindrical surface of the valve sleeve 12); a seal (interference fit between the inner cylindrical surface of the cylinder 11 and the outer cylindrical surface of the valve sleeve 12 that prevents the fluid-flow between the inner cylindrical surface of the cylinder 11 and the outer cylindrical surface of the valve sleeve 12) being formed at least a section of a periphery of the low pressure reservoir (reservoir chamber 21) via a surface-to-surface interface between the outer body (valve sleeve 12) and the cartridge body (cylinder 11); the low pressure reservoir (reservoir chamber 21) being defined at least in part by an inner wall of the outer body (inner cylindrical wall of the cylinder 11) and an outer wall of the cartridge body (outer cylindrical wall of the valve sleeve 12); and the inner wall (inner cylindrical wall of the cylinder 11) and outer wall (outer cylindrical wall of the valve sleeve 12) confronting each other to at least partly define the low pressure reservoir (reservoir chamber 21) (figure 1 clearly illustrate, the upper surface on the outer cylindrical wall of the .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakakubo, in view of Shirai et al. (U.S Patent 5,104,359A hereinafter referred to as “Shirai”).

In regards to claim 3, Nakakubo teach all intervening claim limitations as shown above. Yet, Nakakubo fail to teach the piston (piston rod 18) having an interior that constitute the high pressure chamber (high pressure oil chamber 20). In fact, the piston (piston rod 18) in Nakakubo’s sealed tensioner (tensioner 10) appear to be a solid structure that does not include a hollow interior/ bore. 
Whereas, Shirai teach (Figures 1-7) a sealed tensioner (tensioner 30) comprising: a piston (plunger 35 with the rod 31) carried in a bore (columnar hole 33) of a housing (body 32) and biased (by spring 48) to an extended state (in an outward direction); a check valve (check-valve 44) situated within the piston (plunger 35 with the rod 31), between a low pressure reservoir 
Accordingly, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the piston in Nakakubo’s sealed tensioner in view of Shirai by providing said piston with a hollow interior that at least partially constitute the high pressure chamber formed within said sealed tensioner. Such a modification would be advantageous in increasing the volume/ fluid holding capacity of the high pressure chamber in the sealed tensioner so that larger amount of fluid can be held and/ or supplied to the high pressure chamber; which would provide the sealed tensioner with improved tensioning characteristics. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakakubo, in view of Takano.

In regards to claim 6, Nakakubo teach all intervening claim limitations as shown above. Nakakubo further teach (Figures 1-4), the at least one baffle wall (rod guide 17) includes a first baffle wall (rod guide 17) positioned adjacent an exit of the low pressure reservoir (portion of the low pressure chamber 26 that is near the upper end of the cylinder 16). However, Nakakubo fail to explicitly teach, the sealed tensioner (tensioner 10) also including a second baffle wall that is positioned adjacent to the exit (portion of the low pressure chamber 26 that is near the upper end of the cylinder 16), and positioned spaced from the first baffle wall (rod guide 17); where, said first baffle wall (rod guide 17) along with a second baffle wall establishes an indirect path at the 
Nevertheless, Takano teach (Figures 1-3) a sealed tensioner (hydraulic auto-tensioner illustrated in figure 1) comprising: an outer body (cylinder 11) having a first bore (hollow inner cavity of the cylinder 11); a cartridge body (valve sleeve 12) received in the first bore (hollow inner cavity of the cylinder 11) and having a second bore (hollow inner cavity of the valve sleeve 12); a piston (plunger 19 with the push rod 16) carried in the second bore (hollow inner cavity of the valve sleeve 12) and biased (by plunger spring 23) to an extended state (in an outward direction); a check valve (check valve 25) situated between a low pressure reservoir (reservoir chamber 21) and a high pressure chamber (pressure chamber 20); and at least one baffle wall (separator 26) located at the low pressure reservoir (reservoir chamber 21) to block an air pocket (air layer 15) residing in the low pressure reservoir (reservoir chamber 21) from entering the high pressure chamber (pressure chamber 20) (paragraph 0035 disclose, the separator 26 preventing the air in the air layer 15 form entering the pressure chamber 20); wherein, said at least one baffle wall (separator 26) is mounted on the upper end of the cartridge body (valve sleeve 12) and is positioned adjacent the exit of the low pressure reservoir (reservoir chamber 21) (see also paragraphs 0029-0047 in the translated EP2514996A1 provided with this office action).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Nakakubo’s sealed tensioner using the suggestions in Takano, so as to provide said sealed tensioner with a second baffle wall (similar to the separator 26 in the hydraulic auto-tensioner disclosed by Takano) in addition to the first baffle wall (i.e. rod guide 17 of the tensioner 10) in the sealed tensioner taught by Nakakubo; wherein, said second baffle wall is mounted on the upper end of the cartridge body adjacent to .

Allowable Subject Matter

Claims 9-15 appears to be allowable over cited prior art for the following reasons:

In regards to claim 9, the prior art of record, either individually or in combination fail to teach or suggest, a sealed tensioner having the particular combined structure recited within independent claim 9. More specifically, a sealed tensioner comprising: an outer body having a bore with an inner wall; a cartridge body interfitted in the bore and having an outer wall; a low pressure reservoir established at least in part by a confrontation of the inner wall of the bore and the outer wall of the cartridge body; an air pocket residing in the low pressure reservoir; a piston carried by the cartridge body and having an interior; a high pressure chamber established at least in part by the interior of the piston; and at least one baffle wall extending from the cartridge body and forming a seal with the inner wall of the bore of the outer body; wherein, the at least one baffle wall located adjacent an exit of the low pressure reservoir. As detailed above, Nakakubo in view of Shirai teach a sealed tensioner comprising a piston with an interior that at least partially defines a high pressures chamber, and at least one baffle wall located adjacent 

Claims 10-13 depends from parent claim 9. Therefore, claims 10-13 also include the allowable subject matter in claim 9. 

In regards to claim 14, the prior art of record, either individually or in combination fail to disclose or render obvious, a sealed tensioner having the precise structural configuration recited within independent claim 14. That is, a sealed tensioner comprising: an outer body having a first bore; a cartridge body received in the first bore and having a second bore; a low pressure reservoir established at least in part by confronting walls of the outer body and the cartridge body; an air pocket residing in the low pressure reservoir; a piston with an interior carried in the second bore and biased to an extended state; a high pressure chamber established at least in part by the interior; a passage defined in the cartridge body for fluid travel between the low pressure reservoir and the high pressure chamber; a check valve located at an entrance to the high pressure chamber; a clearance residing between the cartridge body and the piston; and at least one baffle wall extending from the cartridge body; wherein, the at least one baffle wall located downstream of an entrance of the high pressure chamber. As detailed above (in the claims 1, 4-5, and 8 rejection statements under Nakakubo), Nakakubo teach a sealed tensioner substantially similar to the sealed tensioner in applicant’s claimed invention. However, the high pressure chamber in Nakakubo’s sealed tensioner is not established by the interior of the piston (instead, the piston in Nakakubo’s sealed tensioner appear to be a solid structure that does not include a hollow interior/ bore), and the at least one baffle wall in said sealed tensioner extend form the piston as oppose to extending from the cartridge body. Although, the piston in Nakakubo’s sealed tensioner can be modified in view of Shirai so as to provide said piston with an interior that at least partially define the high pressure chamber (as explained above in the claim 3 rejection statement), there would still be no logical rational to provide said sealed tensioner with an at least one 

Claim 15 depends from parent claim 14. Therefore, claim 15 also include the allowable subject matter in claim 14.
	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                        /MICHAEL R MANSEN/                                                                                Supervisory Patent Examiner, Art Unit 3654